Case 1:17-cv-10938-IT Document 102-2 Filed 04/19/19 Page 1 of 2




               EXHIBIT A
         Case 1:17-cv-10938-IT Document 102-2 Filed 04/19/19 Page 2 of 2


From:             Boots, Christopher
To:               Vick, Lindsay (CIV); Connolly, Kathleen A. (CIV)
Cc:               Walker, Jennifer; Adriana Lafaille; Laura Murray-Tjan
Subject:          Lunn v. Smith
Date:             Monday, February 26, 2018 7:06:54 PM
Attachments:      2.26 Letter to Respondents.pdf


Counsel,
Please see attached correspondence.
Best,
- Chris

Christopher C. Boots
ROPES & GRAY LLP
T +1 617 951 7638
Prudential Tower, 800 Boylston Street
Boston, MA 02199-3600
Christopher.Boots@ropesgray.com
www.ropesgray.com



This message (including attachments) is privileged and confidential. If you are not the intended recipient,
please delete it without further distribution and reply to the sender that you have received the message in
error.
